DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/29/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2018/0104687, hereinafter Walton in view of United States Application Publication No. 2010/0270156, hereinafter Srinivasan.
Regarding claims 1 and 2, Walton teaches an electrowetting on dielectric (EWOD) microfluidic device (figure 12) comprising: an upper substrate (item 17) and a lower substrate (item 16) spaced apart from each other and defining a fluid chamber therebetween (item 14); an aperture (where item 23a connects to) defined by at least one of the upper substrate and the lower substrate (figure 12) for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); a plurality of element electrodes (paragraph [0061]), each of the plurality of element electrodes defining a respective element of the EWOD device (paragraph [0061]); and a fluid input structure (item 19) disposed over the upper substrate (figure 12) and having a fluid well (the upper side of item 19) for receiving fluid from a fluid applicator inserted into the fluid well (intended use MPEP § 2114 (II)), the fluid well communicating with a fluid exit provided in a base of the fluid input structure (the bottom of item 19), the fluid exit being adjacent the aperture (figure 12); wherein the fluid well comprises first (the upper part of item 19), second (the narrower portion in item 19) portions, the first portion of the well forming a reservoir for a filler fluid (figure 12); the second portion of the well being configured to sealingly engage against an outer surface of a fluid applicator when the fluid applicator is inserted into the fluid well (figure 12); wherein the aperture is defined between the upper substrate and the lower substrate (figure 12).
Walton fails to teach the fluid input structure has a third portion and the third portion of the well communicating with the fluid exit and having a diameter at an interface between the third portion and the second portion that is greater than a diameter of the second portion at the interface between the third portion and the second portion.
Srinivasan teaches an electrowetting device and fluid input structure (Srinivasan, items 1320 and 1122) which has three portions (Srinivasan, items 1318, 1314 and 1126) where the third portion of the well communicating with the fluid exit and having a diameter (Srinivasan, item D1) at an interface between the third portion and the second portion that is greater (Srinivasan, figure 12) than a diameter (Srinivasan, item D2) of the second portion at the interface between the third portion and the second portion so that the dispensing results can be controlled (Srinivasan, paragraph [0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third portion to the fluid input structure of Walton with the third portion having a greater diameter than the second portion because it would allow for the dispensing results to be controlled (Srinivasan, paragraph [0148]).
Regarding claims 1 and 3, Walton teaches an electrowetting on dielectric (EWOD) microfluidic device (figure 6a) comprising: an upper substrate (item 17) and a lower substrate (item 16) spaced apart from each other and defining a fluid chamber therebetween (item 14); an aperture (where item 19 connects to) defined by at least one of the upper substrate (figure 6a) and the lower substrate for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); a plurality of element electrodes (paragraph [0061]), each of the plurality of element electrodes defining a respective element of the EWOD device (paragraph [0061]); and a fluid input structure (item 19) disposed over the upper substrate (figure 12) and having a fluid well (the upper side of item 19) for receiving fluid from a fluid applicator inserted into the fluid well (intended use MPEP § 2114 (II)), the fluid well communicating with a fluid exit provided in a base of the fluid input structure (the bottom of item 19), the fluid exit being adjacent the aperture (figure 6a); wherein the fluid well comprises first (the upper part of item 19), second (the narrower portion in item 19) portions, the first portion of the well forming a reservoir for a filler fluid (figure 6a); the second portion of the well being configured to sealingly engage against an outer surface of a fluid applicator when the fluid applicator is inserted into the fluid well (figure 12); wherein the aperture is defined in the upper substrate (figure 6a).
Walton fails to teach the fluid input structure has a third portion and the third portion of the well communicating with the fluid exit and having a diameter at an interface between the third portion and the second portion that is greater than a diameter of the second portion at the interface between the third portion and the second portion.
Srinivasan teaches an electrowetting device and fluid input structure (Srinivasan, items 1320 and 1122) which has three portions (Srinivasan, items 1318, 1314 and 1126) where the third portion of the well communicating with the fluid exit and having a diameter (Srinivasan, item D1) at an interface between the third portion and the second portion that is greater (Srinivasan, figure 12) than a diameter (Srinivasan, item D2) of the second portion at the interface between the third portion and the second portion so that the dispensing results can be controlled (Srinivasan, paragraph [0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third portion to the fluid input structure of Walton with the third portion having a greater diameter than the second portion because it would allow for the dispensing results to be controlled (Srinivasan, paragraph [0148]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Walton and Srinivasan and the apparatus of modified Walton is capable of having the end of the fluid application spaced from the upper and lower substrates. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walton (see MPEP §2114).
Regarding claim 5, Walton teaches wherein the fluid input structure extends around a periphery of the upper substrate (figure 12a).
Regarding claim 6, Walton teaches and comprising a plurality of apertures (figure 3) for introducing fluid into the fluid chamber (intended use MPEP § 2114 (II)); wherein the fluid input structure comprises a plurality of fluid wells, each of the plurality of fluid wells being associated with a respective aperture (figure 3).
Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Walton and Srinivasan and the apparatus of modified Walton is capable of having preventing further movement of the fluid application into the fluid well. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walton (see MPEP §2114).
Regarding claim 20, Walton teaches further comprising a transition portion that tapers in a narrowing manner from the first portion to the second portion (figure 12).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton and Srinivasan as applied to claim 1 above, and further in view of United States Application Publication No. 2004/0265172, hereinafter Pugia.
Regarding claim 18, Walton and Srinivasan teaches all limitations of claim 1; however, they fails to teach wherein the second portion tapers in a narrowing manner toward the third portion.
Pugia teaches a microfluidic device in which the openings are tapered to engage a corresponding shape in a pipette which deposits the sample (Pugia, paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second portion taper in a narrowing manner toward the third portion because it would allow the second portion to engage a corresponding shape in a pipette which deposits the sample (Pugia, paragraph [0030]).
Regarding claim 19, Walton, Srinivasan and Pugia teach all limitations of claim 18; however, they fail to teach the third portion tapers in an opposite direction relative to the taper of the second portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the third portion taper in an opposite direction relative to the taper of the second portion, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B). 

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Srinivasan essentially lack a separate Region 4 versus Region 3 is not found persuasive. Region 4 in Srinivasan is indicated by item 1126 and Region 3 is indicated by region 1314. As can be seen from frim 13 of Srinivasan, these two structures are separate and have the difference in diameters as described in the claim. Applicant seems to further argue that item 1126 cannot be Region 4 as it is part of the aperture of the plates. However, this is not found persuasive, as the aperture is considered to be an opening and the bottom opening of item 1126 can therefore be considered to be the aperture in the claim with the rest of item 1126 being Region 4 or as described in the claim, the third portion. There is no specific specification in the claims as to what the structure the aperture has other than being defined by at least one of the upper and lower substrates and therefore can just be an opening of a structure and not the entire structure itself. Alternatively, one of ordinary skill in the art would have recognized the benefits as described in Srinivasan regarding the increase in diameter before the entrance into the chip and would have added it to the fluid input structure as is currently claimed. As the increase in diameter of item 1126 as compared to item 1314, being part of the fluid input structure as is currently claimed, the prior art renders the claim as obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796